Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 – 20 are allowable over prior art of record. The prior art of record failed to teach, alone or in combination, a resolver correction device comprising: a first phase shifter for outputting a first phase signal by shifting a phase of a first detection signal is one of 5quadrature detection signals of the resolver by a first shift amount in accordance with a first shift amount setting value; a second phase shifter for outputting a second phase signal by shifting a phase of a second detection signal is the other of the quadrature detection signals by a second shift amount in 10accordance with a second shift amount setting value; an add circuit for outputting a third phase signal by adding the first phase signal and the second phase signal; an excitation signal supply circuit for supplying an excitation signal of an excitation frequency to the resolver 15during a normal operation, for supplying the excitation signals of a plurality of frequencies including the excitation frequency to the first phase shifter or the second phase shifter during a calibration operation; a phase difference detection circuit detecting a rotation 20angle of the resolver during the normal operation, and detecting the first shift amount or the second shift amount during the calibration operation, by detecting an phase difference between the excitation signal from the excitation signal supply circuit and the third phase signal from the add circuit; a shift amount searching circuit for searching the first 54shift amount setting value for each frequency of the excitation signal such that the first shift amount becomes a first specified amount, and for searching the second shift amount setting value for each frequency of the excitation signal such that the second 5shift amount becomes a second specified amount different by 90 degrees from the first specified amount, while referring to the detection result of the phase difference detection circuit during the calibration operation; and a storage circuit for storing the first shift amount 10setting value and the second shift amount setting value for each frequency of the excitation signal obtained by a search result of the shift amount searching circuit as a correction table as claimed in independent claim 1 and similarly claimed in independent claims 10 and 17. Therefore, claims 1 – 20 are novel and non-obvious over prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633